Page lof2 Page ID #:21

Case 2:20-cv-02429-ODW-AFM Document9 Filed 03/31/20
POS-010

 

ATTORNEY OR PARTY WITHGUT ATTORNEY (Name. State Bar number, and scorasa): FOR COURT USE ONLY
Joseph R. Manning, Jr SBN. #22338 ,

-~ MANNING LAW APC

20062 SW Birch St #206

Newport Beach, CA 92660

TELEPHONE NO.: 949.900.8755 FAX NO. (Optional: 966.843.9308
E-MAIL ADORESS (Optional):
ATTORNEY FOR (Nema: Plaintiff Gabriela Cabrera, an individual
SUPERIOR COURT OF CALIFORNIA, COUNTY OF Los Angeles
STREET ADDRESS: 359 W [si Street
MAILING ADDRESS: same

CITY AND ZIPCODE: Los Angeles CA 90012
BRANCH NAME: Western Division

PLAINTIFF/PETITIONER: Gabriela Cabrera , an individual CASE NUMBER-

2:20 ev 02429- OA) “ATM

 

 

DEFENDANT/RESPONDENT- Johnny's Shrimp Boat Inc a California corporation

 

 

Ret. No. oy Fila No-

PROOF OF SERVICE OF SUMMONS ADE OU 033

{Separate proof of sarvice is required for each party served}
1, At the time of service | was at least 18 years of age and not a party to this action.
2. served copies of:

a. summons

 

 

 

 

 

complaint
Alternative Dispute Resolution {ADR) package
Civil Case Cover Sheet (served in complex cases only)

cross-compilaint . : . . . : .
: _ Certification and Notice of Imerested Parties, Notice of Assignment. Notice to Parties of Court
other (specify documents): Directed ADR Program. Civil Minutes- General

. Party served (specify name of party as shown on documents served):

~@ ag go
HOSUR A

oa
2

Johnny's Shrimp Boat Inc a California cornoration

b. [J Person (other than the party in item 3a) served on behaif of an entity or as an authorized agent {and not a person
under item Sb on whom substituted service was made) {specify name and relationship to the Party named in item 3a):
Kyung § Kang - Agent for Service .

4. Address where the apa (Was served:
803 § Glendora West Covina CA 91790
5. | served the party (check proper box}
a. [1] by personal service. | personally delivered the documents listed in itém 2 to the party or person authorized to
receive service of process for the party (1) on (date): , (2} at (time):
b. by substituted service, On (date): 3/27/2020 at (time): 1:06PM left the documents tisted in item 2 with or

in the presence of (name and title ar relationship fo. person indicated in item 3):
David Kane- persen on charge authorized to accept

(4} (business) a person atleast 18 years of age apparently in charge at the office or usual place of business
of the person to be served. | informed him or her of the general nature of thé papers.

(2) [7] (home) a competent member of the househoid (at least 18 years of age) at the dwelling house or usual
place of abode of the party. | informed him or her of the general nature of the papers.

(3) [7] (physical address unknown) a person at least 18 years of age apparently in charge at the usual mailing
address of the person to be served, other than a United States Postal Service post office box. | informed
him or her of the general nature of the papers.

(4) | thereafter mailed (by first-class, postage prepaid) copies of the documents to the person to be served

at the place where the copies v lefl (Code Civ, Proc, § 415,20). | mailed the documents on
(date): 3.39.2) trom (city): Rugnersn fi. orl ___] a declaration of mailing is attached.

(5) C1 tattach a declaration of diligence stating actions taken first to attempt personal service.

oe — Page 1082

Form Acoped bx Mandate Use PROOF OF SERVICE OF SUMMONS Code of Ct Proves, § 417.10
POS-C10 [Rev. January 1, 2007]
Case 2:20-cv-02429-ODW-AFM Document9 Filed 03/31/20 Page 2of2 Page ID #:22

 

PLAINTIFF/PETITIONER- Gabriela Cabrera . an individual CASE NUMBER

2:20 cv 02429- ODA - AEM

 

 

DEFEND, ANT/RESPONDENT: Johnny's Shrimp Boat Inc a California corporation

 

 

Bo [7] by mail and acknowledgment of receipt of service, | mailed the documents listed in tem 2 to the party, to the
address shown in item 4, by first-class mail, postage prepaid,
(1) on (date): {2} from (city):
(3) [“] with two copies of the Notice and Acknowledgment of Receipt and a postage-paid return envelope addressed
tome. (Aifach completed Notica and Acknowledgement of Receipt) (Code Civ. Proc., § 415.30.)
(4) [7] to an address outside California with return receipt requested. (Code Civ. Proc., § 415.40.)

dq. CI by other means (spacify means of service and authorizing code section):

a Additional page describing service is attached.

5. The “Notice to the Person Served" (on the summons) was completed as follows:
a as an individual defendant.
b. as the person sued under the fictitious name of (specify):
c. [7] as occupant,
d. On behalf of (specify): Johnny's Shrimp Boat Inc a California corporation
under the following Code of Civil Procedure section:

416, 10 (corporation) EZ] 415.95 {business organization, form unknown)
(7) 416.20 (defunct corporation) (J 416.80 (minor)
CJ 416.30 Goint Stock company/association) [—] 416.70 (ward or conservatee)
[*) 416.40 (association or partnership) LAY'416.90 (authorized person)
CJ 416.50 (pubtic entity) (J 418.46 (occupant)
[I other: |

7, Person who served papers
a. Name: Adriana M Achucarro
Address: 2390 E Orangewood Ave #530. Anaheim. CA 92806
Telephone number. 949-305-9108
The fae for service was: $ 69
| am:
(1) CJ] not a registered California process server.
(2) exempt from registration under Business and Professions Code section 22350(b),
(3) L¥] a registered California process server:
() [2] owner [7] employee independent contractor.
(il) Registration No.; 2298
{ii} County: Oranpe

8, | deciare under penalty of perjury under the laws of the State of California that the foregoing is true and correct.

2 ans

 

 

 

 

or
9. [] 1 ama California sheriff or marshal and! certify that the foregoing is tra nd correct.

      

Date: 3/30/2020

Adriana M Achucarro >
(NAME OF PERSON WHO SERVED PAPERS/GHERIFF OR MARSHAL) ye

 

 

 

Page 207 z

POS? (Rev. January %. 2007 PROOF OF SERVICE OF SUMMONS
